Exhibit 99.1 300 Throckmorton Street Fort Worth, TX 76102 KMG Announces Acquisition of Nagase FineChem FORT WORTH, Texas—(BUSINESS WIRE)—April 4, 2016—KMG (NYSE: KMG), a global provider of specialty chemicals, today announced it has acquired Nagase FineChem (NFC), a Singapore-based manufacturer of electronic chemicals. Established in 2001, NFC manufactures wet process chemicals, including solvents, acids and custom blends for the liquid crystal display, electronics and semiconductor markets. The firm’s five-acre Singapore site comprises a manufacturing and packaging facility, warehouse, laboratory and cleanroom. In addition to its manufacturing, logistics and analytics capabilities, NFC provides recycling and refining services through the installation of on-site chemical supply and reclaiming systems at customer production facilities. For the 12-month period ending December 2015, NFC generated revenue of approximately US$8 million. Chris Fraser, KMG chairman and CEO, said, “We are excited to announce the acquisition of Nagase FineChem. This acquisition coupled with our planned capital investment at the NFC site strengthens KMG’s electronic chemicals business in Asia and offers significant opportunities for growth by expanding our capability and platform to more broadly serve the semiconductor market in this important region. We expect this transaction will be accretive to our adjusted EBITDA and adjusted diluted earnings per share starting in the first year.” Under the terms of the acquisition agreement, KMG and Nagase Singapore Ltd. have entered into a tolling arrangement under which KMG will manufacture certain electronic chemicals for Nagase Singapore Ltd. for the first year. Concurrently, KMG will integrate its existing Singapore operations with the newly acquired facility to enhance KMG’s product offering for customers in the electronics market in Asia. In addition, KMG will pursue strategic capital investments at the NFC site to further expand manufacturing, packaging, and purification capabilities to more comprehensively serve semiconductor customers in Asia. Andrew Lau, Vice President, KMG Global Electronic Chemicals, commented, “We are delighted that Nagase FineChem and its talented work force are now part of our electronic chemicals business. Nagase FineChem has earned a strong reputation for quality, reliability and service, and I’m confident that our combined operations will add significant value for our global customers as we expand and enhance our capabilities in Asia, the world’s largest region for semiconductor production.” KMG will draw on its revolving credit facility to finance the acquisition of Nagase FineChem and to fund the planned capital investments. About KMG
